Title: From Thomas Jefferson to Littleton W. Tazewell, 30 October 1799
From: Jefferson, Thomas
To: Tazewell, Littleton W.



Sir
Monticello Oct. 30. 1799.

By a settlement between mr Wickam as agent for Walsh & Cary of London, & mr Eppes, mr Skipwith & myself as exrs of mr Wayles, a debt of his, due to Cary & Walsh was divided between us, each to pay one third part at certain instalments annually on the 19th. of July. we informed mr Wickam that as the payments would be made out of our annual crops, we should expect to be indulged so far as to sell them  at the most advantageous moment. accordingly as tobaccoes if kept till the autumn of the year after they are made, are then considered as old, and sell much higher, I did not pay my last year’s instalment of 1000. D. to mr Wickam till Oct. 1. foreseeing that this year I should be still later in selling I wrote to inform him of it, and that I should be later in paying. he has since informed me that that business is put into your hands. I do not know whether he communicated my letter to you: if he did not I fear you will have considered me as improperly in default. I have been very unlucky in not selling my tobacco early this year when I could have got 11. D. for it. I postponed it on the general observation that it always sells higher in the fall. in the meantime it has so fallen as to give me little hope of a tolerable price unless the exportation to France should be permitted. I must now order my tobo. on to Philadelphia, where I shall probably not sell it till the last of the year, nor be in condition to pay the instalment of this year till enabled by that sale. I have 50. ⅌ weight of the last year’s crop on hand, and the object of the present is to assure you that the instalment of this year shall be sacredly paid out of it’s proceeds. I am in hopes that a moderate sacrifice of time on the part of the creditor, where an interest is paid for it, will be thought more reasonable than a great sacrifice of price by the debtor by being obliged to sell at an unfavorable market.
I am happy in the occasion which this matter of business has furnished of addressing you. I had a great affection for your father, an intimate knowlege of his worth, confirmed by an acquaintance of five & twenty years. it will give me pleasure at any time by any useful office in my power to evidence to you that my affections have not died with their object, and to prove those sentiments of esteem with which I am Sir
Your most obedt. & most humble servt

Th: Jefferson

